Citation Nr: 0315895	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  92-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residual fracture and surgery of the middle finger and 
residual fracture of the distal interphalangeal joint (DIP) 
of the little finger of the right hand.

(Whether new and material evidence has been submitted to 
reopen a claim for waiver of recovery of an overpayment of 
Chapter 34 educational benefits calculated in the amount of 
$2,227.39 and entitlement to the restoration of Chapter 34 
educational benefits for the period from September 15, 1984 
to January 8, 1985 are the subject of a separate appellate 
action.)


REPRESENTATION

Appellant represented by:	Benito Gutierrez Diaz, 
Attorney




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  
In a June 1985 rating decision, the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in San Juan, Puerto 
Rico (San Juan RO), determined that the veteran had active 
duty for training (ACDUTRA) on May 19 and 20, 1979, and 
inactive duty for training (INACDUTRA) on February 6 and 7, 
1982 and on February 13, 1983.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the San Juan RO, which denied the benefit sought.

In July 1996, the Board remanded the case to the San Juan RO 
for additional development.  Subsequently, the case was 
transferred to the Hartford, Connecticut Regional Office 
(Hartford RO) and then back to the San Juan RO.  The case is 
now before the Board for further appellate consideration.

Preliminary review of the claims file indicates that in 
October 1995, the veteran raised the issue of entitlement to 
a total rating based on individual employability (TDIU) due 
to service-connected disabilities.  Subsequently, in 
September 2001, the veteran raised claims for a nonservice-
connected pension, service connection for liver disorder 
(claimed as hepatitis C) and increased ratings for bilateral 
hearing loss and residual fracture of the first metacarpal of 
the left hand.  These matters are referred to the RO for 
appropriate action.




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

In compliance with the July 1996 remand of this appeal, the 
San Juan RO in a May 1997 letter asked the veteran to 
identify all private and VA medical facilities where he had 
been treated for his service-connected right hand disability 
and to sign authorizations for release of information, giving 
him 60 days to submit any additional information in support 
of his claim.  Also in compliance with the July 1996 remand, 
in October 1998 and June 1999, the veteran was afforded VA 
examinations, which made clinical findings addressing DeLuca 
v. Brown, 8 Vet. App. 202 (1995), considerations and included 
photographs of the veteran's right hand.  After completion of 
the above, the RO was to reconsider the veteran's claim to 
include consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  The Hartford RO also scheduled the veteran for a 
VA examination in April 2002, for which the veteran failed to 
report.  The veteran has failed to show good cause for his 
failure to report and he has not at any time requested that 
the examination be rescheduled.  Veterans claiming benefits 
have an obligation to report for scheduled VA examinations 
and tests.  See 38 C.F.R. §§ 3.326, 3.327, 3.655 (2002).  
Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an increased 
rating claim for which he has reported for at least one 
examination, the claim shall be rated based on the evidence 
of record.  The San Juan RO readjudicated the claim and 
issued a supplemental statement of the case (SSOC) in August 
2002.  Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's July 1996 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

In the present case, the Board finds, however, that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Consequently, a remand also is required to comply with the 
notice and duty to assist provisions contained in the VCAA.  
The Board observes that the rating criteria pertaining to 
ankylosis and limitation of motion of digits of the hand and 
to skin disorders, to include scars, were recently amended, 
effective August 26, 2002 and August 30, 2002, respectively.  
See 67 Fed. Reg. 48,784-87 (July 26, 2002); 67 Fed. Reg. 
49,590-99 (July 31, 2002).  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his increased 
rating claim in September 1992.  The record shows that the 
veteran has been treated for his service-connected right hand 
by both non-VA and VA health care providers.  However, only 
VA treatment records from the San Juan VA Medical Center 
(VAMC) for September and October 1992 and from the Hartford 
VAMC from July 2001 to January 2002 have been associated with 
the claims file.  In a January 2001 statement, Dr. Julio 
Pavona indicated that he had treated the veteran for 
disorders related to his extremities.  Various statements 
indicate that the veteran is receiving disability payments 
from the Social Security Administration (SSA).  SSA records 
have not been associated with claims file.  The duty to 
assist includes obtaining pertinent non-VA, VA and SSA 
treatment records.  Therefore, the RO should contact the 
veteran and ask him to identify and sign releases for health 
care providers that have treated him for his service-
connected right hand disability from September 1991 to the 
present and should obtain missing non-VA, VA and SSA records 
for that period.  The VA examination reports did not contain 
clinical findings addressing the new ankylosis and limitation 
of motion of digits of the hand and skin rating criteria.  
Consequently, the veteran again will be asked to identify 
health care providers who may have treated him for his right 
hand disability and will be afforded VA orthopedic and skin 
examinations to consider the new rating criteria.  The 
veteran is reminded that the duty to assist is not a one-way 
street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; see also Olson v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA or consideration of the revised rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.

Thus, the Board finds that the case must be REMANDED to the 
RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected right hand disability 
from September 1991 to the present, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  The RO should 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the RO 
should obtain missing records for this 
time period from the VA Medical Centers 
in San Juan, Puerto Rico, and Hartford, 
Connecticut and from Dr. Julio Pavona.  
If records are unavailable, please have 
the provider so indicate.

2.  The RO should request copies of any 
decisions, testimony, and accompanying 
medical records submitted in support of 
any claim by the veteran for disability 
benefits from the Social Security 
Administration (SSA). 

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
skin examinations to determine the nature 
and extent of the veteran's service-
connected right hand disability, to 
include surgical scarring.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.   The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the veteran should be examined by 
an orthopedist to determine the nature 
and extent of the veteran's right hand 
disorder.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to ankylosis and limitation 
of motion of digits of the hands, the 
criteria indicate that, for the index, 
long, ring, and little fingers (digits 
II, III, IV, and V), zero (0) degrees of 
flexion represents the fingers fully 
extended, making a straight line with the 
rest of the hand.  The position of 
function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MPJ) and proximal 
interphalangeal joints (PIJ) flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the MPJ has a range of 0 to 90 
degrees of flexion, the PIJ has a range 
of 0 to 100 degrees of flexion, and the 
distal (terminal) interphalangeal joint 
(DIP) has a range of 0 to 70 or 80 
degrees of flexion.  If only the MPJ or 
PIJ is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between 
the fingertip(s) and the proximal 
transverse crease of the palm, with the 
finger(s) flexed to the extent possible, 
such position is considered unfavorable 
ankylosis.  If only the MPJ or PIJ is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, such 
position is considered favorable 
ankylosis.  Color photographs of the 
middle (long) and little (ring) fingers 
should also be taken and associated with 
the claims file.  The examiner should 
clearly outline the rationale for any 
opinion expressed.

Second, the skin examiner should 
expressly give the extent of the scarring 
in square inches or square centimeters, 
should indicate whether the veteran's 
surgical scar is unstable (i.e., frequent 
loss of covering of skin over the scar), 
deep, superficial (i.e., not associated 
with underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

4.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of a separate rating for surgical 
scarring under Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2002), and 
both the former and current ankylosis and 
limitation of motion of digits of the 
hands and skin rating criteria.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



